           Case 5:20-cv-00147-D Document 6 Filed 04/29/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

DILLON LINDSEY,                            )
                                           )
       Petitioner,                         )
                                           )
v.                                         )             Case No. CIV-20-147-D
                                           )
GEO LAWTON CORRECTIONAL                    )
FACILITY, et al.,                          )
                                           )
       Respondents.                        )

                                          ORDER

       Petitioner, a prisoner appearing pro se, filed this action on February 20, 2020 [Doc.

No. 1], seeking relief under 42 U.S.C. § 1983. Pursuant to 28 U.S.C. § 636(b)(1)(B), the

matter was referred to United States Magistrate Judge Shon T. Erwin for initial

proceedings.

       On February 27, 2020, Judge Erwin directed Petitioner to either pay the $400.00

filing fee or submit a motion for leave to proceed in forma pauperis by March 17, 2020.

[Doc. No. 4 at 1]. Petitioner was advised that his failure to comply with the Order would

result in Judge Erwin recommending dismissal of the action without prejudice. Id. at 2.

       On April 6, 2020, Judge Erwin filed a Report and Recommendation (“Report”)

[Doc. No. 5], in which he recommended that this action be dismissed without prejudice

because Petitioner had failed to pay the $400.00 filing fee or submit a motion for leave to

proceed in forma pauperis. Judge Erwin advised Petitioner of his right to object and

directed that any objection be filed on or before April 24, 2020. Judge Erwin further

advised Petitioner that any failure to object would result in waiver of the right to appellate
           Case 5:20-cv-00147-D Document 6 Filed 04/29/20 Page 2 of 2



review. The deadline for filing objections has passed. To date, Petitioner has not filed

objections and has not sought an extension of time in which to do so.

      Accordingly, Judge Erwin’s Report and Recommendation [Doc. No. 5] is

ADOPTED as though fully set forth herein. This action is dismissed without prejudice to

the filing of a new action. A judgment shall be issued forthwith.

      IT IS SO ORDERED this 29th day of April 2020.




                                            2
